Case: 20-10553   Date Filed: 06/15/2020   Page: 1 of 2



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-10553
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:15-cr-00116-TFM-B


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus


WILLIAM LESLIE NEW,

                                                         Defendant-Appellant.
                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                             (June 15, 2020)

Before MARTIN, ROSENBAUM and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 20-10553     Date Filed: 06/15/2020   Page: 2 of 2



      Patricia Kemp, appointed counsel for William New in this revocation of

supervised release, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and New’s revocation of supervised release and sentence are

AFFIRMED.




                                         2